DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. Applicant argues that “Oswald does not disclose an end stop which is slidably movable” but rather the “motion of ‘pipe stop’ 42 along axis 75 is thus not sliding motion, but the result of screw action, advancing and retreating along the axis only when the shaft 50 is rotated relatively to the body which defines the threaded aperture 52.”.
The Examiner respectfully disagrees. The term slidably is defined as “to move smoothly along a surface” [definition found in Merriam-Webster dictionary]. Oswald discloses that the shaft 50 which the pipe stop is mounted to, is moved in an inwardly and outwardly along direction 51 relative to cup 40, thereby continuous rotation of the shaft causes the pipe stop to be slidably movable relative to the cup since the rotation creates a smooth linear movement along the inner cavity surface of the cup. Therefore, the combination of Dole in view of Oswald meets the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 14, the claimed subject matter of a base and post does not appear to be supported by the original disclosure. Specifically, the claim are currently amended appears to be claiming the embodiment disclosed in figures 15-20 and the drawings and specification fail to disclose this embodiment containing a base or post as recited in claim 14 but rather discloses a base and post when discussing the embodiments of figures 1 and 9, which do not have a pipe end stop being slidably movable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 14, and 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dole (US 2019/0184441) in view of Oswald (US 2002/0129684).
In reference to claim 1, Dole discloses a device for forming a circumferential groove in a pipe element (79), the device comprising of
a pinion (13) fixed against rotation about a pinion axis (15) arranged coaxially with the pinion (13) [see paragraph 0061 lines 2-4], 
a carriage (29) surrounding the pinion (13), the carriage being rotatable about the pinion axis (15) and defining an opening arranged coaxially with the pinion axis for receiving the pipe element (79) [see paragraph 0062 lines 1-8],
a cup (39) positioned adjacent to the pinion (13), the cup having a sidewall arranged coaxially with the pinion axis (15) and defining an interior, the sidewall having an inner surface, the inner surface having a first diameter located distal to the pinion (13) and a second diameter located proximate to the pinion (13), the first diameter being larger than the second diameter, the interior facing the opening for receiving the pipe element (79), the cup (39) being movable along the pinion axis toward and away from the pinion [see paragraph 0062 lines 9-16; figure 10A],
a plurality of gears (51) mounted on the carriage, each gear being rotatable relatively to the carriage (29) about a respective gear axis, at least one of the hears engaging directly with the pinion (13) [see paragraph 0063], 
a plurality of cam bodies (63), each cam body mounted on a respective one of the gears (51) [see paragraph 0064 lines 1-2; figure 10],
a plurality of first cam surfaces (65), each one of the first cam surfaces extending around a respective one of the cam bodies (65) and engageable with the pipe element (79) received within the opening, each one of the first cam surfaces (65) comprising a region of increasing radius, each one of the first cam surfaces comprising a first discontinuity of the first cam surface [see paragraph 0064 lines 1-7; figure 13].
Dole discloses the invention substantially as claimed except for wherein the device further comprises a pipe end stop positioned within the interior of a cup.
However, Oswald teaches of a similar device having a cup (body 40) with a pipe end stop (42) positioned within the interior of the cup (40) and being slidably movable along an axis (75) in a forward and backward motion [Oswald discloses rotation of the threaded connection allows for forward and backward movement; see paragraph 0045] for the purpose of securing the pipe end during a longitudinal movement [see figure 4; paragraphs 0045-0046].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dole to include a pipe end stop, as taught by Oswald, in order to provide a better securement of the pipe relative to the device and allow for better longitudinal movement of the pipe.
In reference to claim 2, Dole further discloses each gear engages directly with the pinion [see paragraph 0063].
In reference to claim 3, Dole further discloses a cup spring (45) acting between the cup (39) and the pinion (13) and biasing the cup away from the pinion (13) [see paragraph 0062 lines 14-16].
In reference to claims 5 and 6, Dole further discloses the interior surface of the cup having a first diameter and a second diameter [see figure 10A]. Dole discloses the invention substantially as claimed except for wherein the sidewall has a conical inner surface with an angle between 11 to 16 degrees. 
However, it is considered to be well known in the art to provide either a stepped or tapered configuration when having a variable diameter cavity.
Therefore, it would have been obvious to make the interior surface conical since it would have been obvious to try this technique since choosing from a finite number of identified, predictable solutions for accommodating a variable diameter within a cavity would yield a reasonable expectation of success.
In reference to claim 7, Dole further discloses a pinion shaft (19), the pinion (13) being fixedly mounted on the pinion shaft (19), the carriage being rotatably mounted on the pinion shaft [see paragraph 0061 lines 4-7].
In reference to claim 8, Dole further discloses the pinion shaft (19) defines a bore coaxially aligned with the pinion axis [see paragraph 0061].
In reference to claim 9, Dole further discloses a cup shaft (41) positioned within the bore (43), the cup shaft being movable along the pinion axis within the bore, a first end of the cup shaft projecting from the bore, the cup being mounted proximate to the first end of the cup shaft (43) [see paragraph 0062 lines 11-16; figure 10A].
In reference to claim 14, Dole further discloses a base (27) and a post (23) mounted on the base, the pinion shaft (19) being fixedly mounted on the post (via key 25) [see paragraph 0061 lines 6-8].
In reference to claim 16, Dole further discloses each gear (51) has a same pitch circle diameter, as seen in figure 13].
In reference to claim 17, Dole further discloses each one of the first cam surface comprises a region of constant radius positioned adjacent to a respective one of the first discontinuities [see paragraph 0064 lines 5-7].
In reference to claim 18, Dole further discloses at least one traction surface (73) extending around one of the cam bodies (63), the at least one traction surface having a gap (75) therein, the gap (75) being aligned axially with the first discontinuity of the first cam surface surrounding the one cam body (63) [see paragraph 0064 lines 15-19].
In reference to claim 19, Dole further discloses the at least one traction surface (73) comprises a plurality of projections (77) extending outwardly therefrom [see paragraph 0064 lines 19-21].
In reference to claim 20, Dole further discloses the at least one traction surface is positioned proximate to the first cam surface surrounding the one cam body [see paragraph lines 13-21].
In reference to claim 21, Dole further discloses the pinion (13) has a pitch circle diameter equal to an outer diameter equal to a pitch circle diameter of one of the gears [see paragraph 0069 lines 4-6; figure 11].
In reference to claim 22, Dole further discloses the at least one traction surface (73) has a pitch circle diameter equal to a pitch circle diameter of one of the gears (51)[see paragraph 0069 lines 6-8; figure 12].
In reference to claim 23, Dole further discloses a plurality of traction surfaces (73), each of the traction surfaces extending around a respective one of the cam bodies (63), each one of the traction surfaces having a gap (75) therein, each gap being aligned axially with a respective one of the discontinuities of the first cam surfaces on each one of the cam bodies (63), each one of the traction surfaces having a pitch circle diameter equal to the pitch circle diameter of the gears [see paragraph 0064 & 0069].
In reference to claims 24 and 25, Dole further discloses the device comprises of at least 3 gears or at least 4 gears [see paragraph 0012; it is noted that the at least is the lower end of the range and therefore encompasses the claimed limitation of 5 or more gears].

Allowable Subject Matter
Claims 4, 10-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725